Citation Nr: 0817495	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  95-06 053	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for a lumbosacral strain, prior to March 30, 2006.  

2.  Entitlement to a disability rating higher than 40 percent 
for a lumbosacral strain, since March 30, 2006.  

3.  Entitlement to an initial disability rating higher than 
10 percent prior to January 20, 2005, higher than 50 percent 
since January 20, 2005, and higher than 70 percent since 
March 29, 2006, for major depressive disorder.    

4.  Entitlement to an initial disability rating higher than 
zero percent prior to March 30, 2006, and higher than 20 
percent since August 1, 2006, for a left shoulder disorder.   

5.  Entitlement to an effective date earlier than December 
14, 1992 for the award of service connection for major 
depressive disorder.  

6.  Entitlement to an effective date earlier than March 29, 
2006 for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
February 1985.  

This appeal to the Board of Veterans' Appeals (Board) is from 
June 1990 and August 2007 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, and St. Petersburg, Florida.  He subsequently 
relocated and jurisdiction of all his claims was transferred 
to the RO in St. Petersburg, Florida.  

The veteran also appealed the initial ratings assigned for 
his major depressive disorder and his left shoulder disorder, 
and the effective dates assigned for the award of service 
connection for his major depressive disorder and for a TDIU, 
in the recent August 2007 decision by the RO in St. 
Petersburg.  Specifically, for reasons that will be 
explained, the Board considers latter January and April 2008 
statements to be timely notices of disagreement (NODs) as to 
these particular issues addressed in the August 2007 rating 
decision.  38 C.F.R. § 20.201.  See also Gallegos v. Gober, 
283 F.3d 1309 (Fed. Cir. 2002) (assuming the veteran desired 
appellate review, meeting the requirement of § 20.201 was not 
an onerous task).

In May 2004, the veteran testified at a hearing at the 
Board's offices in Washington, DC, before the undersigned 
judge.  He also had earlier testified at hearings before RO 
personnel in April 1989 and May 1995.

The Board remanded this case in December 2004 for further 
development.

Furthermore, although the issue of his entitlement to 
service connection for residuals of a left arm injury was 
also certified to the Board, upon further review this is in 
essence the same claim as the left shoulder injury granted by 
the RO, and in fact they were originally considered to be the 
same claim.  In this respect, in general, evaluation of the 
same disability or the same manifestations of disability 
under multiple diagnoses (i.e., pyramiding) is to be avoided.  
38 C.F.R. § 4.14 (2007).  Where, however, separate and 
distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  The Board emphasizes that the 
critical inquiry in making such a determination is whether 
any of the disabling symptomatology is duplicative or 
overlapping.  The veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Id.  
Here, there is simply no medical evidence in the claims file 
of a specific left arm disability that is separate and apart 
from his service-connected left shoulder disability.  In 
other words, the recent award of service connection for his 
left shoulder disability is considered a grant of the 
benefits sought on appeal for his left arm issue, as well.

Based on statements made in his April 2008 notice of 
disagreement, it appears the veteran is raising the 
additional issues of service connection for headaches and new 
and material evidence to reopen a claim of service connection 
for a neck disorder.  There is no indication that the RO has 
addressed these additional claims.  Therefore, these matters 
are referred to the RO for the appropriate action.  

The Board is remanding the increased rating claims for major 
depressive and left shoulder disorders, and the claims for an 
earlier effective date for the award of service connection 
for major depressive disorder and for TDIU to the RO via the 
Appeals Management Center (AMC) in Washington, DC.
FINDINGS OF FACT

1.  Prior to March 30, 2006, under the rating criteria in 
effect prior to September 2002, the veteran's lumbosacral 
strain exhibits narrowed L5-S1 disc space, arthritis, 
significant limitation of lateral motion, abnormal mobility, 
and marked limitation of forward flexion.  However, even when 
considered under the former, interim or revised criteria, it 
did not exhibit ankylosis or a vertebral fracture.  And while 
there is evidence of intervertebral disc syndrome (IVDS) and 
associated neuropathy, there is no evidence suggesting his 
IVDS is in any way related to his service-connected 
lumbosacral strain.  

2.  Since March 30, 2006, considering the former, interim or 
revised criteria, the veteran's lumbosacral strain has not 
involved ankylosis or a vertebral fracture.


CONCLUSIONS OF LAW

1.  Prior to March 30, 2006, the criteria were met for a 
higher 40 percent disability rating, but no greater, for the 
veteran's service-connected lumbosacral strain.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (in effect prior to 
and as of September 23, 2002); 4.71a, Diagnostic Code 5237 
(in effect as of September 26, 2003).  

2.  Since March 30, 2006, the criteria have not been met for 
a disability rating higher than 40 percent for the veteran's 
service-connected lumbosacral strain.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (in effect prior to and as 
of September 23, 2002); 4.71a, Diagnostic Code 5237 
(in effect as of September 26, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in August 2005 and 
March 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his increased 
rating claims; (2) informing him about the information and 
evidence the VA would seek to provide; (3) informing him 
about the information and evidence he was expected to 
provide; and (4) requesting that he provide any evidence in 
his possession pertaining to his claims.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Furthermore, the March 2006 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).    

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ, i.e., RO decision that 
is the basis of this appeal was already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in November 2000.  The Court acknowledged in 
Pelegrini II that where, as here, the § 5103(a) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to a content-complying notice and 
proper subsequent VA process.  Pelegrini II, 18 Vet. App. at 
120.  The Federal Circuit Court and Veterans Claims Court 
have since interpreted this to mean providing any necessary 
notice and going back and readjudicating the claim, such that 
the essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after providing VCAA notice in August 2005 and March 
2006, the RO went back and readjudicated the claim in the 
August 2007 SSOC.  So after providing the required notice, 
the RO reconsidered the claim - to include addressing any 
additional evidence received in response to the notice.  So 
the timing defect in the notice has been rectified.  
Therefore, a prejudicial error analysis by way of Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is not warranted, at 
least for the previous timing defect.

However, as to content, with respect to increased-rating 
claims, in particular the lumbar spine claims at issue, in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
recently held that, at a minimum, a 38 U.S.C.A. § 5103(a) 
notice requires that the Secretary notify the claimant that, 
to substantiate such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, the general VCAA and Dingess notice letters of record 
are generally compliant with elements (3) and (4) listed 
above in Vazquez-Flores.  But as to elements (1) and (2), the 
Board acknowledges no VCAA notice letter of record 
specifically addresses the need for evidence showing how a 
worsening of his lumbar spine disability affects his 
claimant's daily life and employment, or the specific 
criteria necessary for entitlement to a higher disability 
rating for the lumbar spine disability, under either the pre-
2002, 2002, or 2003 regulations.  In this regard, in Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal 
Circuit Court held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA can 
demonstrate that any defect was cured by actual knowledge on 
the part of the claimant (see Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  

In this vein, throughout the long course of this appeal, the 
veteran and his attorney have submitted personal statements, 
hearing testimony, and statements to medical practitioners 
discussing his specific symptomatology of difficulty with 
lumbar spine range of motion, with relevant pain and other 
functional loss per Deluca.  The veteran's attorney, in 
particular, has cited the need for a VA examination that 
discusses how functional loss limits the veteran's range of 
lumbar spine motion, thus entitling him to a higher rating.  
The veteran's attorney specifically mentioned "narrowing of 
the joint space," a criterion required for a higher rating 
under Diagnostic Code 5295.  See February 1995 statement on a 
VA Form 9.  Furthermore, there has been extensive discussion 
by the veteran and his attorney as to the impact of the 
veteran's lumbar spine disability on his ability to work and 
engage in ordinary daily activities.  See veteran's 
statements to all VA examiners of record, all personal and 
Board hearing testimony, and veteran and his attorney's 
statements dated in October 1993, September 1999, and May 
2004.  Therefore, any content defect was cured by his actual 
knowledge of the symptoms required for higher ratings for his 
lumbosacral strain.  In short, the content error in the 
provision of the VCAA notice does not affect the essential 
fairness of the adjudication or otherwise frustrate the 
notice's intended purpose, and thus is not prejudicial.  
38 C.F.R. § 20.1102.  

Overall, even though the VA, under Sanders, may have erred by 
relying on various post-decisional documents to conclude that 
adequate VCAA notice has been provided, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).     

As for the duty to assist, the RO has obtained the veteran's 
service records, VA outpatient and inpatient treatment 
records, and afforded the veteran numerous VA examinations.  
The veteran has submitted private medical evidence and 
hearing testimony.  The Board is also satisfied as to 
compliance with its December 2004 remand directives.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The veteran contends 
that certain VA treatment records from 1985 remain 
outstanding.  VA's duty to assist includes obtaining records 
of relevant VA medical treatment identified by the veteran.  
VA must continue to obtain such records unless it is 
documented that the records do not exist or that further 
efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 
2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  In this case, the RO's attempt after the Board's 
remand to secure the missing VA treatment records dated in 
1985 from the Wilmington, Delaware, VA Medical Center was met 
with a negative response, received in September 2005, 
indicating a complete copy of VA treatment records had 
already been sent.  There is no further basis to pursue any 
additional VA treatment records in this case.  In sum, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  



Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The lumbar spine issue on appeal arises from a claim for an 
increased rating received in March 1990.  The veteran 
originally was granted service connection for residuals of a 
lumbosacral strain in an earlier June 1985 rating decision.  
As a result, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Court recently held that VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased-rating claim has been pending.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Board must consider whether there have been times when the 
veteran's disability has been more severe than at others.  
And if there have, the Board may "stage" the rating.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
March 1989) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2007).  While older evidence 
is not necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  
See Francisco, supra.  Here, the RO has already partially 
"staged" the rating as of March 30, 2006.  Specifically, 
from February 25, 1985 to March 30, 2006, the veteran's 
service-connected lumbosacral strain is rated as 20 percent 
disabling.  As of March 30, 2006, this disability is rated 
higher, as 40 percent disabling.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Analysis - Higher Rating Beyond 20 Percent for Lumbosacral 
Strain Prior to March 30, 2006

From February 25, 1985 to March 30, 2006, the veteran's 
service-connected lumbosacral strain was rated as 20 percent 
disabling.  As of March 30, 2006, the rating increased to 40 
percent.  

The veteran filed the claim at issue for an increased rating 
for his lumbar spine disability in March 1990.  
Significantly, the criteria for spine disorders were amended 
in September 2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  

If, as here, a law or regulation changes during the course of 
a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments 
mentioned have established the effective dates without a 
provision for retroactive application.  

Thus, the September 2002 amendments may only be applied after 
September 2002; likewise, the September 2003 amendments may 
only be applied after September 2003.  

During the course of this appeal, VA has evaluated the 
veteran's lumbar spine disorder under multiple diagnostic 
codes.  He was originally service connected for a lumbosacral 
strain under Diagnostic Code 5295 (pre-2002 and September 
2002 amendments) and under Diagnostic Code 5237 (September 
2003 amendments).  

The veteran was originally service connected for a low back 
strain sustained in March 1984 during service after heavy 
lifting.  A VA examination conducted in April 1985, one month 
after discharge, revealed a diagnosis of residuals of a 
lumbosacral strain.  Notably, X-rays at that time did not 
show intervertebral disc syndrome (IVDS) or a related 
diagnosis, or any complaints or evidence of lower extremity 
radiculopathy or neuropathy.  However, subsequently, in April 
1986, the veteran sustained a post-service work-related 
injury to the lumbar spine.  Private and VA medical records 
after this injury reveal additional IVDS-related diagnoses of 
degenerative disc disease, degenerative joint disease, a 
bulging disc, and discogenic disease.  See June 1989 and 
December 1992 VA examination reports, private December 1991 
magnetic resonance imaging (MRI) report, and private X-ray 
report dated in July 1989.  No VA or private physician has 
ever associated his IVDS and accompanying complaints of 
radiculopathy and neuropathy with his service-connected 
lumbosacral strain.  Moreover, the October 1998 VA examiner 
associated most of the veteran's low back pain with his 
nonservice-connected post-service 1986 injury, while the 
March 2002 VA examiner assigned a minimal percentage of his 
low back complaints to his service-connected disorder.  In 
any event, the veteran is not service-connected for IVDS with 
lower extremity radiculopathy, and the Board finds absolutely 
no basis to do so here.     

In this case, as IVDS has not been associated with his 
service-connected lumbosacral strain, the September 2002 
amendments for IVDS have no impact on the merits of the 
claim.  Therefore, for purposes of clarity, the Board will 
only refer to the pre-September 2002 regulations and the 
September 2003 amendments in analyzing the evidence of 
record.   

The Board sees the RO addressed all three sets of regulations 
in its August 2007 SSOC.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Under the pre-2002 and September 2002 regulations, for 
Diagnostic Code 5292, severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation, moderate 
limitation of motion a 20 percent evaluation, and slight 
limitation of motion a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (in effect prior to September 
26, 2003).   

The Board notes that the rating schedule applied prior to the 
September 2003 amendments does not define a normal range of 
motion for the lumbar spine.  However, current regulations do 
establish normal ranges of motion for the thoracolumbar 
spine.  See 38 C.F.R. § 4.71a, Plate V.  The supplementary 
information associated with the amended regulations state 
that the ranges of motion were based on medical guidelines in 
existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  Therefore, the Board will apply the most recent 
September 2003 guidelines for ranges of motion of the spine 
to the old criteria.

Under the pre-2002 and September 2002 regulations, for 
Diagnostic Code 5295, severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in the standing 
position, warrants a 20 percent evaluation.  With 
characteristic pain on motion, a 10 percent evaluation is 
warranted and with slight subjective symptoms only, a 
noncompensable (i.e., 0 percent) evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (in effect prior to 
September 26, 2003).    

Under the pre-2002 and September 2002 regulations, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (ankylosis of the lumbar spine) 
provides a 50 percent evaluation if ankylosis of the lumbar 
spine is unfavorable and a 40 percent evaluation if 
favorable. 

Under the pre-2002 and September 2002 regulations, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5286, (complete bony fixation 
(ankylosis) of the spine), allows either a 60 or 100 percent 
rating, depending on severity and whether ankylosis was 
favorable or unfavorable.

Under the September 2003 amendments, Diagnostic Code 5237 
(lumbosacral strain) is evaluated under the following General 
Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for favorable 
ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

The Board now turns to analysis of the evidence of record 
prior to March 30, 2006.  The Board is partially granting the 
claim since, even prior to March 30, 2006, the evidence of 
record is supportive of a higher 40 percent rating for the 
veteran's lumbosacral strain residuals under the pre-2002 
Diagnostic Code 5295.  38 C.F.R. § 4.7.  Specifically, a 
private X-ray report dated July 14, 1989 reveals narrowed L5-
S1 disc space and arthritis.  Furthermore, other VA and 
private treatment records dated in 1989 show significant 
limitation of lateral motion, abnormal mobility, and marked 
limitation of forward flexion.  Overall, the Board finds 
little difference between the findings of the March 2006 VA 
examiner and the findings of other VA examiners throughout 
the appeal as to the severity of the veteran's low back 
disability.  So resolving all reasonable doubt in his favor, 
prior to March 30, 2006, the symptoms of his service-
connected lumbosacral strain warrant a higher 40 percent 
rating under Diagnostic Code 5295.  38 C.F.R. § 4.3.  This 
40 percent rating is effective from July 14, 1989, the date 
medical evidence first revealed this level of severity.  
There is no clear evidentiary basis to assign this 40 percent 
rating any earlier than this date.  

Moreover, there is no basis for increasing the rating beyond 
this higher 40-percent level prior to March 30, 2006.  38 
C.F.R. § 4.7.  That is, under the pre-2002 regulations and 
subsequent September 2002 amendments, neither VA treatment 
records, nor private medical records, reveal vertebral 
fracture requiring a neck brace (Diagnostic Code 5285) or 
favorable or unfavorable ankylosis of the lumbar spine 
(Diagnostic Codes 5286 and 5289).  Although the evidence of 
record demonstrates limitation of motion of the lumbar spine 
(Diagnostic Code 5292), the veteran is already in receipt of 
the maximum 40-percent rating available under this 
diagnostic code.  When, as here, a disability is assigned the 
maximum rating for loss of range of motion, application of 
the factors for functional loss is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See, e.g., Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  Because the veteran was able to move his lumbar 
spine - although not with normal range of motion, by 
definition, his lumbar spine is not immobile.  The Board 
acknowledges that at the time of the October 1998 VA 
examination, the veteran indicated he could not be put 
through any range of motion due to his pain, a finding not 
supported by any other of the medical evidence of record at 
that time or any previous or subsequent VA examination of 
record.  Furthermore, the June 1989 VA examiner opined that 
the veteran has "great symptom magnification," and that his 
pathology in his low back often "does not account for the 
clinical picture noted in my examination today."  In this 
regard, there is some medical evidence suggesting even the 
current 40 percent evaluation may be somewhat generous.  
Absent any evidence of ankylosis, a rating beyond 40 percent 
is not warranted under the pre-2002 regulations and 
subsequent September 2002 amendments.

Similarly, under the September 2003 regulations, as to 
orthopedic manifestations of the veteran's low back 
disability, there is no evidence of record between 
September 2003 and March 2006 showing unfavorable ankylosis 
of the entire spine warranting a higher 100 percent 
evaluation, or unfavorable ankylosis of the entire 
thoracolumbar spine warranting a higher 50 percent 
evaluation.  Again, there is no mention of ankylosis at all 
in the evidence of record.  

In summary, prior to March 30, 2006, the Board finds that the 
evidence supports a higher 40 percent disability rating, but 
no greater, for the veteran's lumbosacral strain under the 
pre-2002 rating criteria.  38 C.F.R. § 4.3.  

Analysis - Higher Rating Beyond 40 Percent for Lumbosacral 
Strain Since March 30, 2006

In addition, from March 30, 2006 onwards, the veteran does 
not satisfy the requirements for a rating beyond 40 percent.  
38 C.F.R. § 4.7

That is, under the pre-2002 regulations and subsequent 
September 2002 amendments, neither VA treatment records nor 
VA examinations conducted in March and May 2006 reveal 
vertebral fracture requiring a neck brace (Diagnostic Code 
5285) or favorable or unfavorable ankylosis of the lumbar 
spine (Diagnostic Codes 5286 and 5289).  Although the 
evidence of record demonstrates limitation of motion of the 
lumbar spine to 30 degrees flexion with consideration of pain 
(Diagnostic Code 5292), the veteran is already in receipt of 
the maximum 40 percent rating available under this diagnostic 
code, and thus cannot receive a higher rating.  Similarly, 
under the September 2003 regulations, as to orthopedic 
manifestations of the veteran's low back disability, only 
ankylosis could entitle the veteran to a higher rating, and 
his low back disability is simply not that severe as he is 
able to ambulate with a cane.  The Board sees that his 
factors of functional loss impede his ability to obtain 
employment and engage in activities of daily living.  
However, his level of functional loss, although significant, 
simply does not cause anything remotely similar to ankylosis.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-207.  
The Board also emphasizes that many of his low back problems 
are due to his nonservice-connected IVDS.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (VA adjudicators must be 
able to distinguish by competent medical opinion the extent 
of the veteran's symptoms that are attributable to service-
related causes, i.e., service-connected disability, from 
factors unrelated to his military service).

In summary, from March 30, 2006 onwards, the Board finds that 
the preponderance of the evidence is against a disability 
rating higher than 40 percent, under any applicable version 
of the rating criteria, for the veteran's lumbosacral strain 
disability.  38 C.F.R. § 4.3.  

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
further staged rating is appropriate.  Here, the Board finds 
his 40 percent rating granted in this case is only effective 
from July 14, 1989, since his increase is factually 
ascertainable within one year of his March 1990 claim for 
increase.  See 38 C.F.R. § 3.400(o)(2).  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's service-connected lumbar 
spine disability markedly interferes with his ability to 
work, meaning above and beyond that contemplated by his 
separate schedular ratings.  See, too, 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  The veteran is already in 
receipt of a 100 percent TDIU rating, effective March 29, 
2006 (see August 2007 rating decision).  Consequently, the 
issue of an extra-schedular rating would be moot as of March 
29, 2006.  However, prior to this date, the evidence of 
records shows his inability to work is heavily influenced by 
his service-connected bipolar disorder, which is currently 
not on appeal. Furthermore, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for his disability by the regular rating schedule.  
VAOPGCPREC 
6-96.  His evaluation and treatment for his lumbar spine 
disability primarily has been on an outpatient basis, not as 
an inpatient.  The standard for extra-schedular consideration 
is quite high.   


ORDER

Prior to March 30, 2006, a higher 40 percent disability 
rating for residuals of a lumbosacral strain is granted, 
effective from July 14, 1989, subject to the laws and 
regulations governing the payment of VA compensation.  
 
Since March 30, 2006, a disability rating higher than 40 
percent for residuals of a lumbosacral strain is denied. 




REMAND

Before addressing the merits of the increased rating claims 
for major depressive and left shoulder disorders, and the 
claims for an earlier effective date for the award of service 
connection for major depressive disorder and for TDIU, the 
Board finds that additional development of the evidence 
is required.

First, the AMC must send the veteran a SOC concerning the 
issues of higher initial ratings for his major depressive and 
his left shoulder disorders, and an effective date earlier 
than March 29, 2006 for the award of a TDIU and an effective 
date earlier than December 14, 1992 for the award of service 
connection for major depressive disorder.  Concerning this, 
under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the 
Board must be initiated by a timely NOD and completed by a 
substantive appeal (VA Form 9 or equivalent) after a SOC is 
furnished to the veteran.  In essence, the following sequence 
is required:  there must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to him, 
and finally, after receiving adequate notice of the basis of 
the decision, he must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203 (2007).

With respect to a NOD, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD.  38 
C.F.R. § 20.201.  While special wording is not required, the 
NOD must be in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review. Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction (the RO) 
within one year from the date that the RO mailed notice of 
the determination.  38 C.F.R. § 20.302(a).  

In this case, in a recent August 2007 rating decision, the RO 
granted entitlement to a TDIU rating, effective from March 
29, 2006, as well as service connection for major depressive 
and left shoulder disorders.  The veteran then submitted 
January and April 2008 letters, within one year of 
notification of that rating decision, expressing 
dissatisfaction with it by indicating the veteran deserved 
higher initial ratings for his major depressive and left 
shoulder disorders; an earlier effective date of March 25, 
1985, for the award of a TDIU; and an earlier effective date 
back to March 25, 1985, for the award of service connection 
for major depressive disorder.  The veteran's January and 
April 2008 letters were tantamount to timely NODs as to the 
initial ratings and effective dates assigned.  38 C.F.R. § 
20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002) (assuming that the veteran desired appellate review, 
meeting the requirement of section 38 C.F.R. § 20.201 was not 
an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 
53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); 
Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  

The file, however, does not reflect that a SOC has been 
issued concerning these issues.  Where a veteran or his 
representative has submitted a timely NOD with an adverse 
decision and the RO did not subsequently issue a SOC 
addressing the issue, the Board should remand the issue to 
the RO (via the AMC) - rather than merely referring it 
there, for issuance of a SOC and to give the veteran an 
opportunity to perfect an appeal to the Board on this issue 
by filing a timely substantive appeal (VA Form 9 or 
equivalent).  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Second, the RO did not provide the veteran with VCAA notice 
for the higher initial rating and earlier effective date 
claims.  It is noted the initial rating and effective date 
claims at issue stem from initial awards of service 
connection and a TDIU.  In this regard, the Court has held 
that an appellant's filing of a NOD regarding an initial 
rating or effective date, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Therefore, the RO (AMC) should send the veteran a VCAA notice 
letter that notifies the veteran and his attorney of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the higher initial 
rating and earlier effective date claims at issue.  The 
notice should indicate what information or evidence should be 
provided by the veteran and what information or evidence VA 
will attempt to obtain on the veteran's behalf.  The notice 
should also ask the veteran to provide any evidence in his 
possession that pertains to these claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.  

Third, the veteran repeatedly has mentioned that he has 
copies of VA head and neck (spinal) films dated in March 1985 
that he insists are pertinent to his claims.  In his April 
2008 NOD, he made this assertion again.  The veteran should 
be advised to submit copies of these films to the RO. 
  
Accordingly, these claims are REMANDED for the following 
development and consideration:

1.	Send the veteran a VCAA notice letter 
notifying the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the following claims:  his 
higher initial rating claims for left 
shoulder and major depressive disorders 
and the earlier effective date claims 
for the award of service connection for 
major depressive disorder and a TDIU.  
This letter must advise the veteran of 
what information or evidence that he 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  The letter must also ask 
the veteran to provide any evidence in 
his possession that pertains to the 
claims.  Finally, this letter must also 
comply with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

2.	Ask the veteran to submit the copies of 
VA head and neck (spinal) films dated 
in March 1985, which he has repeatedly 
referred to on several occasions.     

3.	Also provide the veteran a SOC on the 
issues of whether he is entitled to 
higher initial ratings for his major 
depressive and left shoulder disorders, 
and whether he is entitled to earlier 
effective dates for the award of 
service connection for his major 
depressive disorder and for TDIU.  Give 
him time to perfect an appeal of these 
claims by filing a timely substantive 
appeal (VA Form 9 or equivalent).  
Only if he does should these claims be 
returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


